DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JOSH SILVEY,
                                Appellant,

                                    v.

                          JENNIFER SILVEY,
                              Appellee.

                              No. 4D16-1861

                          [December 14, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Senior Judge; L.T. Case No.
2014DR001821XXXXMB.

  Richard L. Rosenbaum of Law Offices of Richard Rosenbaum, Fort
Lauderdale, for appellant.

  Daniel Bachert of The Bachert Law Firm, P.A., West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE, J., and SINGHAL, RAAG, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.